                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RAYMOND KIRKENDALL, III,

        Plaintiff,
                                                                   Case No. 1:18-cv-480
 v.
                                                                   HON. JANET T. NEFF
 UNKNOWN CONKLIN, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by a state prisoner pursuant to 42 U.S.C. § 1983.

Defendants Greenfield, Conner, Martens, Walker, and Watkins filed a motion for partial dismissal.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

September 9, 2019, recommending that this Court grant the motion and that Plaintiff’s claims

against Defendants Greenfield, Conner, Martens, Walker, and Watkins be dismissed without

prejudice for failure to exhaust administrative remedies. The Report and Recommendation was

duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 49) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that “Defendants’ Partial Motion to Dismiss” (ECF No.

39) is GRANTED. Plaintiff’s claims against Defendants Greenfield, Conner, Martens, Walker,

and Watkins are DISMISSED without prejudice for failure to exhaust administrative remedies.


Dated: October 4, 2019                                      /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
